Case 0:19-cv-61430-AHS Document 206 Entered on FLSD Docket 01/22/2021 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   (FT LAUDERDALE DIVISION)

                                  CIVIL ACTION NO.: 0:19-cv-61430

   ELIZABETH E. BELIN, et al.,

                   Plaintiffs,
   v.

   HEALTH INSURANCE INNOVATIONS, INC.,
   et al.,

                   Defendants.



  MOTION TO APPEAR PRO HAC VICE, CONSENT TO DESIGNATION, AND REQUEST
       TO ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer

  Review, and Discipline of Attorneys of the United States District Court for the Southern District of

  Florida, the undersigned respectfully moves for the admission pro hac vice of Natalie Georges, of

  the law firm of Morgan, Lewis & Bockius LLP, 1701 Market Street, Philadelphia, PA 19103-2921,

  for purposes of appearance as co-counsel on behalf of Defendant Michael Kosloske, in the above-

  styled case only, and pursuant to Rule 2B of the CM/ECF Administrative Procedures, to permit

  Natalie Georges to receive electronic filings in this case, and in support thereof states as follows:

         1.      Natalie Georges is a member in good standing of the State Bar of Pennsylvania, the

  State Bar of New York, the Eastern District of New York, Northern District of New York, Southern

  District of New York and the Second Circuit Court of Appeals.

         2.      Movant, Valerie M. Toth, of the law firm of Morgan, Lewis & Bockius LLP, is a

  member in good standing of the Florida Bar and the United States District Court for the Southern

  District of Florida, maintains an office in this State for the practice of law, and is authorized to file
Case 0:19-cv-61430-AHS Document 206 Entered on FLSD Docket 01/22/2021 Page 2 of 3




  through the Court’s electronic filing system. Movant consents to be designated as a member of the

  Bar of this Court with whom the Court and opposing counsel may readily communicate regarding

  the conduct of the case, upon whom filings shall be served, who shall be required to electronically

  file and serve all documents and things that may be filed and served electronically, and who shall be

  responsible for filing and serving documents in compliance with the CM/ECF Administrative

  Procedures. See Section 2B of the CM/ECF Administrative Procedures.

         3.      In accordance with the local rules of this Court, Natalie Georges has made payment

  of this Court’s $200 admission fee. A certification in accordance with Rule 4(b) is attached hereto.

         4.      Natalie Georges, by and through designated counsel and pursuant to Section 2B

  CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

  Filings to Natalie Georges at email address: natalie.georges@morganlewis.com.

         WHEREFORE, Valerie M. Toth moves this Court to enter an Order permitting Natalie

  Georges to appear before this Court on behalf of Defendant Michael Kosloske, for all purposes

  relating to the proceedings in the above-styled matter, and directing the Clerk to provide notice of

  electronic filings to Natalie Georges.

 Dated: January 22, 2021                           Respectfully submitted,

                                                      /s/ Valerie M. Toth
                                                      Valerie M. Toth
                                                      Florida Bar No. 123705
                                                      valerie.toth@morganlewis.com
                                                      MORGAN, LEWIS & BOCKIUS LLP
                                                      200 South Biscayne Boulevard
                                                      Suite 5300
                                                      Miami, Florida 33131-2339
                                                      Telephone: 305.415.3000
                                                      eFacsimile: 305.415.3001

                                                      Attorney for Defendant Michael Kosloske



                                                  2
Case 0:19-cv-61430-AHS Document 206 Entered on FLSD Docket 01/22/2021 Page 3 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  (FT LAUDERDALE DIVISION)

                                 CIVIL ACTION NO.: 0:19-cv-61430

   ELIZABETH E. BELIN, et al.,

                  Plaintiffs,
   v.

   HEALTH INSURANCE INNOVATIONS, INC.,
   et al.,

                  Defendants.




                           CERTIFICATION OF NATALIE GEORGES

         Natalie Georges, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,

  Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the

  Local Rules of the United States District Court for the Southern District of Florida; (2) I am a

  member in good standing of the State Bar of Pennsylvania, the State Bar of New York, the Eastern

  District of New York, Northern District of New York, Southern District of New York and the

  Second Circuit Court of Appeals; and (3) I have not filed three or more motions for pro hac vice

  admission in this District within the last 365 days.



                                                         /s/Natalie Georges
                                                          Natalie Georges




                                                    3
